DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 2/28/2022 is acknowledged.  Claims 1, 3, 10 have been amended.  Claims 2, 5, and 8 have been canceled.  Claims 1, 3, 4, 6, 7, 9-20 are pending.  Claims 11-20 have been withdrawn from consideration as being drawn to a non-elected invention.  All of the amendment and arguments were thoroughly reviewed and considered. Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.  Accordingly, the rejections of the prior Office action are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Frazier on May, 4, 2022.
The application has been amended as follows: 

(a)	In the claims 6 and 7, the limitation ---of step (a) ---- was inserted after “DNA polymerase”.
(b)	The non-elected claims 12-20 have been canceled.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were found persuasive the cited prior art made of record does not teach the combination of method steps recited in the clams 1, 3, 4, 6, 7, 9-11. The closest prior art has already made of record.  An updated prior art search did not reveal any prior art against the claimed invention.  The examiner agrees that while the prior art teaches a step which encompasses either digesting or phosphorylating amplification product, no prior art was found teaching the combination of method steps wherein one of the steps comprises “wherein a plurality of amplification product are contacted with a mixture comprising (i) a 5’ to 3’ exonuclease, either a 3’ to 5’ single stranded-specific exonuclease or a proofreading polymerase and (III) a 5’ phosphorylating kinase to form a plurality of digested and phosphorylated amplification products, wherein the 5’ to 3’ exonuclease comprises lambda exonuclease; and wherein the step is carried out at a reaction temperature of about 20 degrees Celsius or less”.  Additionally, Applicant’s evidence/arguments of unexpected results regarding the digestion/phosphorylation steps (b) taking place at or below about 20 degrees Celsius was found persuasive.    Accordingly, the instant invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637